Kane, J.
Appeal from a judgment of the Supreme Court ordering equitable distribution of the parties’ marital property and fixing child support, entered April 26, 1984 in Schenectady County, upon a decision of the court at Trial Term (Dier, J.), without a jury.
Defendant contends that Trial Term failed to set forth the statutory factors it considered in distributing the parties’ marital property. A review of the instant decision reveals that this assertion is correct. Moreover, Trial Term failed to set forth any reasons behind its determination of what constituted separate property (see, Domestic Relations Law § 236 [B] [5] [g]). Accordingly, the matter must be remitted for further proceedings consistent with the decision of this court in O’Sullivan v O’Sullivan (94 AD2d 407, 409) (see also, Woertler v Woertler, 110 AD2d 947, 948-949).
We also note that the decision with respect to child support is ambiguous since it contains conflicting information regard*1016ing the amount attributable to each of the three children. Upon remittal, such ambiguity should be resolved. Finally, we note that defendant raises no issue with respect to maintenance and has, accordingly, abandoned this issue.
Judgment modified, on the law, without costs, by reversing so much thereof as directed equitable distribution of the parties’ marital property and made awards for child support; matter remitted to Supreme Court for further proceedings not inconsistent herewith; and, as so modified, affirmed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.